Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-17 are pending. 

Election/Restrictions
Applicants’ election of Group I (claims 1-13) and glycerin as a species of active ingredients, in the reply filed on 2/2/2021 is acknowledged. 
The election was made with traverse.  However, Applicants only stated that because the ingredients are known that such patentable distinctness may not be present. In response, while some of the active ingredients are known, that does not necessarily mean that they are not patentably distinct. As stated in the species election requirement, the active ingredients encompass any compounds suitable for organic eye drop, which have different chemical structures and pharmacological properties and thus have acquired a separate status in the art due to their different classifications. In addition, there is an examination and search burden for searching these patentably distinct species due to their mutually exclusive characteristics.  Due to different chemical structures and pharmacological properties, each species require a different search queries and searching such structurally different compounds would impose undue amount of search burden.  In addition, the prior art applicable to one species would not likely be applicable to another species.  The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  typographical errors. Claim 1 recites “the one or more inactive ingredients are at least one or certified organic and listed on a list of allowed substances list of the national organic program” in lines 4-6 of claim 1 and lines 7-8 of claim 9. It should be corrected to -- the one or more inactive ingredients are at least one of certified organic and on allowed substances list of the national organic program--. Also, in Claim 9, the word “at” should be inserted before “least” in line 3. 
In addition, the same typographical errors and other misspellings should be corrected in the specification.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asbell (Current Medical Research and Opinion, 22 (11):2149-2157, 2006) in view of US2010/0144892 (hereafter, Wu) and Article by Progressive Grocer (Nov. 2009) (hereafter, Progressive Grocer). 
Asbell teaches that the US Food and Drug Administration (FDA) ophthalmic monograph regulations stipulate a list of allowable active ingredients for over-the-counter (OTC) artificial tear products and these sterile OTC artificial tears are aqueous products that contain active ingredients such as cellulose derivatives, liquid polyols, glycerol (glycerin), dextran, synthetic polymers, and gelatins (p2153. Col. 1, para 3). Asbell further teaches that excipients (inactive ingredients) include buffers, salts, preservatives, demulcents (lubricants) and viscosity enhancing agents (p2153. Col. 1, para 2-4). Asbell discloses that the artificial tear agent can be prepared in preservative or preservative-free formulations and preservatives in artificial tears used in chronic dry eye management offer the advantages of decreasing the likelihood of contamination in multidose containers and prolonging shelf life while long-term use of detergent-preserved artificial tears increases the likelihood of adverse effects, including damage to the epithelial surface and decreased tolerability due to irritation, which may adversely affect compliance (p2153, col 2, para 3-4). Asbell further discloses that preservative-free tear substitutes are as efficacious as preserved tears, and they avoid the adverse ocular effects that may be induced by the nonspecificity of preservatives while the US FDA requires all multidose ophthalmic solutions 
Asbell does not specifically disclose that the active ingredients such as glycerin and the one or more inactive ingredients are certified organic or listed on a list of allowed substance of the national organic program.    
Wu teaches the use of glycerin being certified as organic by an organic certification organization such as USDA National Organic program (NOP) for pharmaceutical compositions (claim 32 and [0085]). Wu further teaches that increasingly, more consumers want cosmetic, personal care, food, and pharmaceutical preparations based on natural products, not those that are made from chemical or synthetic products and organic certified glycerin, is most suitable for such products ([0081]). In addition, Wu teaches that the fermentation process uses only organic certified glucose sources derived from organic certified starch-containing substrates such as corn, sorghum, rice and the like and this is combined with the method of cleaning and sanitizing glycerin production equipment without the use of the traditional synthetic chemicals so as to substantially reduce or eliminate any residue synthetic chemicals or toxic compounds ([0081]).
Progressive Grocer teaches that to evaluate the safety of over-the-counter (OTC) medications and supplements, consumers primarily look to a product’s ingredients and Consumers tend to regard OTC medicines that use natural ingredients as inherently safe and gentle due to their perceived lack of industrial manufacturing (p1, para 1). Progressive Grocer further teaches that the use of certified organic ingredients cues safe and environmentally sustainable since organic production precludes the use of the pesticides and monocrops associated with conventional farming (p1, para 4). In addition, Progressive Grocer teaches that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use glycerin and other inactive excipients  which are certified organic by USDA National Organic program (NOP) as taught by Wu and Progressive Grocer because certified organic ingredients including organic certified glycerin were taught to be most suitable for pharmaceutical products and OTC medicines and more consumers want pharmaceutical preparations and OTC medicines based on natural products which are made from organic certified source and process, not those that are made from chemical or synthetic product as evidenced by Wu and Progressive Grocer. Thus, one of ordinary skill in the art would have been motivated to use certified organic ingredients for both active and inactive components for preparing OTC eye drops taught by Asbell on the reasonable expectation that the resulting products would provide organic pharmaceutical products which are more appealing to consumers while substantially reducing or eliminating any residue synthetic chemicals or toxic compounds as evidenced by Wu and Progressive Grocer. 

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asbell (Current Medical Research and Opinion, 22 (11): 2149-2157, 2006) in view of US2010/0144892 (hereafter, Wu) and Article by Progressive Grocer (Consumers and Sustainability: OTC Medications and Supplements, Nov. 2009; hereafter, Progressive Grocer) in further view of US2012/0165272 (hereafter, Holgersson).
The teachings of Asbell, Wu and Progressive Grocer as applied supra are herein applied for the same teachings in their entirety.  	

Holgersson teaches tear substitutes in eye drops for the treatment of dry eye, comprising glycerol (abstract, [0002], [0081], and [0099]). Holgersson further teaches that the formulation further comprise one or more pharmaceutically acceptable excipients such as a solubilizing agent, a stabilizing agent, a surfactant, a demulcent, a viscosity agent, a diluent, an inert carrier, a preservative, a binder, a disintegrant, a coating agent, a flavoring agent, or a coloring agent and buffering agents ([0093] and [0107]).  Citric acid is disclosed as one of suitable natural preservatives to ensure protection against secondary contaminations during use caused by bacteria and fungi ([0109]) and sodium citrate and potassium citrate are disclosed as one of suitable buffering agents to adjust pH to a physiological pH for aqueous eye drop formulation ([0108] and [0154]). Furthermore, it teaches that the topical formulations do not include a preservative in some embodiments and such formulations would be useful for patients who wear contact lenses, or those who use several topical ophthalmic drops and/or those with an already compromised ocular surface (e.g. dry eye) wherein limiting exposure to a preservative may be more desirable ([0111]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use citric acid as preservative and sodium citrate and potassium citrate as buffering agent for an eye drop comprising glycerin because Asbell already teaches that the OTC artificial tear products include excipients such as buffers, salts, and preservatives and they were known to be suitable preservative and buffering agents commonly used for preparing eye drops for the treatment of dry eye as evidenced by Holgersson.  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611